United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0527
Issued: September 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 19, 2021 appellant, through counsel, filed a timely appeal from a
September 9, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). 2

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant appealed the September 9, 2020 decision of record in which OWCP affirmed its July 11, 2019 decision,
in part, by denying appellant’s claim for cervical radiculopathy causally related to a December 19, 2018 employment
injury. The case record also contains a September 9, 2020 decision in which OWCP formally accepted appellant’s
claim for post-concussion syndrome. As this latter September 9, 2020 decision is not adverse to appellant, it is not
subject to appeal. See 20 C.F.R. § 501.3(a).

Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case. 4
ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include a cervical radiculopathy condition causally related to the accepted December 19,
2018 employment injury.
FACTUAL HISTORY
On December 19, 2018 appellant, then a 39-year-old customer service supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on that date she sustained injury when, in an
attempt to separate two clerks during a physical altercation, she was punched on the top of her
head and on her left ear while in the performance of duty. She asserted that she sustained bruises
as a result of the alleged incident. Appellant stopped work on December 19, 2018. On the reverse
side of the claim form, appellant’s supervisor acknowledged that appellant was in the performance
of duty at the time of the claimed injury.
Appellant submitted a December 20, 2018 report from Dr. John Shiau, a Board-certified
neurosurgeon, who recommended that appellant engage in home exercises for cervical stretching
and strengthening.
In a January 11, 2019 development letter, OWCP informed appellant of the deficiencies of
her claim. It advised her of the type of medical evidence necessary to establish her claim and
attached a questionnaire for her completion. OWCP afforded appellant 30 days to submit the
necessary evidence.
Appellant submitted a statement in which she further discussed the incident on
December 19, 2018 when she was punched on the head and left ear while attempting to stop two
coworkers from fighting. In a December 20, 2018 report, a physician assistant, discussed the
December 19, 2018 incident and diagnosed post-concussion syndrome and cervicalgia. 5
In a January 21, 2019 report, Dr. Steven Lin, an osteopath Board-certified in neurology,
discussed the December 19, 2018 employment incident and appellant’s reported symptoms. He
indicated that appellant had post-concussive syndrome and possibly post-traumatic syndrome. In

3

5 U.S.C. § 8101 et seq.

4

The Board notes that, following the September 9, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.
5
The report contains the name of Dr. Glenn Babus, an osteopath Board certified in anesthesiology, in the signature
block, but it is not signed by him.

2

a January 22, 2019 report, Dr. Lin noted that appellant was unable to return to work until her next
evaluation on March 4, 2019.
In an authorization for examination and/or treatment form (Form CA-16) completed on
January 22, 2019, a physician assistant indicated that appellant was assaulted by a coworker on
the job and diagnosed post-concussive syndrome and cervical spasm/pain.
By decision dated February 15, 2019, OWCP accepted the occurrence of the December 19,
2018 employment incident when appellant was hit on the top of her head and on her left ear while
attempting to separate two coworkers. However, it denied appellant’s claim for a December 19,
2018 traumatic injury, finding that she failed to submit sufficient medical evidence to establish she
sustained a diagnosed condition causally related to the accepted December 19, 2018 employment
incident.
On April 25, 2019 appellant requested reconsideration of the February 15, 2019 decision.
She submitted a December 19, 2018 statement in which she again recounted the December 19,
2018 employment incident.
Appellant submitted a December 19, 2018 emergency room report, which discussed her
initial treatment for the December 19, 2018 incident. The report contained a diagnosis of head
contusion. In a Form CA-16 report completed on February 12, 2019, Dr. Lin diagnosed postconcussive syndrome, which he indicated was caused by appellant being hit in the head on
December 19, 2018.
In an April 15, 2019 report, Dr. Lin indicated that appellant’s reported symptoms were
consistent with post-concussive syndrome. In a May 1, 2019 report, he diagnosed post-concussive
syndrome and cervical radiculopathy, and indicated that appellant was totally disabled from work.
Appellant also submitted March 3, April 4, and June 5, 2019 reports from physician
assistants. The reports contain Dr. Lin’s name in the signature block, but were not signed by him.
By decision dated July 11 2019, OWCP denied modification of the February 15, 2019
decision.
On June 23, 2020 appellant, through counsel, requested reconsideration of the July 11,
2019 decision. Counsel argued that an attached December 13, 2019 report from Dr. Lin
established appellant’s claim for a December 19, 2018 employment injury, including a cervical
radiculopathy condition.
In his December 13, 2019 report, Dr. Lin indicated that he first saw appellant on
January 21, 2019 following a December 19, 2018 work-related accident where appellant was
injured trying to break up a fight between coworkers. Appellant reported that she was struck on
the left ear, but did not lose consciousness. Dr. Lin noted that she further reported that she
developed symptoms of persistent headache, dizziness, neck pain shooting down her arms, trouble
sleeping/focusing/concentrating, and worsening depression and anxiety. He advised that appellant
developed symptoms of post-concussion syndrome and detailed diagnostic testing obtained to
evaluate this condition. Dr. Lin indicated that it was suspected that she had post-traumatic stress
disorder as she reported frequent nightmares and a fear of returning to work. He noted that
3

appellant’s complaints of neck pain shooting down her arms were suggestive of cervical
radiculopathy and indicated that on examination days appellant had signs of myelopathy including
hyperreflexia and positive Hoffman sign. Dr. Lin noted that, despite the physical examination
finding of hyperreflexia, a magnetic resonance imaging (MRI) scan of the cervical spine showed
no spinal cord involvement. He indicated that the MRI scan showed two new small, mild bulging
discs at C5-6 and C7-T1, which were not seen on an MRI scan from 2011. Dr. Lin noted that it
was unclear whether the new MRI scan findings were due to the December 19, 2018 accident, but
he advised that appellant’s “symptoms were causally related since she had not needed any medical
therapy for her neck until the accident.” He noted that to assess for nerve injury, electromyogram
and nerve conduction velocity (EMG/NCV) testing was done on March 22, 2019, which revealed
normal results. Dr. Lin indicated that appellant’s neck pain and stiffness did not respond to
medication. He opined that it was within a reasonable degree of medical certainty that appellant ’s
post-concussive syndrome and cervical radiculopathy were causally related to the “work-related
injury that occurred on [December 19, 2018].”
Appellant also submitted August 15 and September 12, 2019 reports from physician
assistants. The reports contain Dr. Lin’s name in the signature block, but were not signed by him.
By decision dated September 9, 2020, OWCP vacated the July 11, 2019 decision, in part,
by accepting that appellant sustained post-concussion syndrome causally related to the accepted
December 19, 2018 employment injury. It also affirmed its July 11, 2019 decision, in part, by
denying appellant’s claim for cervical radiculopathy causally related to the accepted December 19,
2018 employment injury.6
By separate decision dated September 9, 2020, OWCP formally accepted that appellant
sustained post-concussion syndrome due to the accepted December 19, 2018 employment
incident.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury. 7 The medical evidence required to establish causal relationship
between a specific condition, and the employment injury is rationalized medical opinion evidence.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale

6
OWCP noted that Dr. Lin discussed psychiatric conditions “in the history of treatment you have received,” but
further indicated that Dr. Lin was only qualified to treat conditions within the scope of his practice, i.e., neurology. It
did not make a final decision regarding whether appellant sustained a psychiatric condition related to the December 19,
2018 employment injury and this issue is not currently before the Board. See 20 C.F.R. § 501.2(c).
7
J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

4

explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. 8
The Board has held that when the medical evidence supports an aggravation or acceleration
of an underlying condition precipitated by working conditions or injuries, such disability is
compensable.9 However, the normal progression of untreated disease cannot be stated to constitute
“aggravation” of a condition merely because the performance of normal work duties reveals the
underyling condition.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a cervical radiculopathy condition causally related to her accepted
December 19, 2018 employment injury.
Appellant submitted a December 13, 2019 report from Dr. Lin who detailed the nature of
the December 19, 2018 employment indicated. Dr. Lin advised that appellant’s complaints of neck
pain shooting down her arms were suggestive of cervical radiculopathy and noted that on
examination days appellant had signs of myelopathy including hyperreflexia and positive Hoffman
sign. He noted that, despite the physical examination finding of hyperreflexia, an MRI scan of the
cervical spine showed no spinal cord involvement. Dr. Lin indicated that the MRI scan showed
two new small, mild bulging discs at C5-6 and C7-T1, which were not seen on an MRI scan from
2011. He noted that it was unclear whether the new MRI scan findings were due to the
December 19, 2018 accident, but he advised that appellant’s “symptoms were causally related
since she had not needed any medical therapy for her neck until the accident.” Dr. Lin noted that
to assess for nerve injury, EMG/NCV testing was done on March 22, 2019, which revealed normal
results. He opined that it was within a reasonable degree of medical certainty that appellant ’s
cervical radiculopathy was causally related to the “work-related injury that occurred on
[December 19, 2018].”
The Board finds that, due to its lack of adequate medical rationale on causal relationship,
Dr. Lin’s December 13, 2019 report is of limited probative value regarding appellant’s request to
expand her accepted conditions to include a cervical radiculopathy condition causally related to
her accepted December 19, 2018 employment injury. Dr. Lin did not provide adequate medical
rationale explaining how the December 19, 2018 employment incident would have been competent
to cause a cervical radiculopathy condition. The Board has held that a report is of limited probative
value regarding causal relationship if it does not contain medical rationale explaining how an

8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

9

C.H., Docket No. 17-0488 (issued September 12, 2017).

10

Id.

5

employment activity could have caused or aggravated a medical condition. 11 Accordingly,
Dr. Lin’s December 13, 2019 report is insufficient to establish appellant’s expansion claim.
Appellant submitted reports of Dr. Shiau and additional reports of Dr. Lin, and some of
these reports diagnosed cervical radiculopathy and cervicalgia. However, these reports are of no
probative value regarding appellant’s expansion claim because they do not contain an opinion that
appellant sustained a cervical radiculopathy condition due to the December 19, 2018 employment
injury. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition or disability is of no probative value on the issue of causal
relationship.12 Therefore, these reports are insufficient to establish appellant’s expansion claim.
Appellant also submitted December 20, 2018, January 22, March 3, April 4, June 5,
August 15, and September 12, 2019 reports from physician assistants. However, certain healthcare
providers such as physician assistants, nurses, nurse practitioners, physical therapists, and social
workers are not considered “physician[s]” as defined under FECA. 13 Consequently, their medical
findings and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits.
As appellant has not submitted rationalized medical evidence establishing causal relationship
between her diagnosed cervical radiculopathy condition and the accepted December 19, 2018
employment injury, she has not met her burden of proof to establish expansion of the acceptance of
her claim.14
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

M.R., Docket No. 19-1954 (issued March 1, 2021); V.L., Docket No. 20-0884 (issued February 12, 2021). See
Y.D., Docket No. 16-1896 (issued February 10, 2017).
12
T.H., Docket No. 18-0704 (issued September 6, 2018). See also L.B., Docket No. 18-0533 (issued August 27,
2018); D.K., Docket No. 17-1549 (issued July 6, 2018);Charles H. Tomaszewski, 39 ECAB 461 (1988).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as
physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA). See
also C.P., Docket No. 19-1716 (issued March 11, 2020) (a physician assistant is not considered a physician as defined
under FECA); S.L., Docket No. 19-0603 (issued January 28, 2020) (nurse practitioners are not considered physicians
as defined under FECA).
13

14

The Board notes that the case record contains Form CA -16 reports completed on January 22 and
February 22, 2019. A properly completed Form CA-16 form authorization may constitute a contract for payment of
medical expenses to a medical facility or physician, when properly executed. The form creates a contractual
obligation, which does not involve the employee directly, to pay for the cost of the examination or treatment regardless
of the action taken on the claim. The period for which treatment is authorized by a Form CA -16 is limited to 60 days
from the date of issuance, unless terminated earlier by OWCP. 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737
(issued November 2, 2018); N.M., Docket No. 17-1655 (issued January 24, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

6

CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a cervical radiculopathy condition causally related to her accepted
December 19, 2018 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the September 9, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

